        Case 1:18-cv-11924-FDS Document 57-2 Filed 05/10/19 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
 ____________________________________
                                     )
MATTHEW VANDERHOOP,                  )
     Plaintiff                       )
                                     )
v.                                   )
                                     )
WILMINGTON SAVINGS FUND              ) CIVIL ACTION NO. 1:18-CV-11924-FDS
SOCIETY FSB, D/B/A CHRISTIANA        )
TRUST, NOT IN ITS INDIVIDUAL         )
CAPACITY, BUT SOLELY AS              )
TRUSTEE FOR BCAT 2014-10TT,          )
    Defendant                        )
___________________________________ )

                                 CERTIFICATE OF SERVICE

       I, Deborrah M. Dorman, certify that Plaintiff’s Memorandum of Law in Opposition to

Defendant’s Motion for Summary Judgment and Affidavit of Matthew Vanderhoop were filed

today, May 10, 2019, with the Court Clerk, through the ECF system, to be sent electronically to

the registered participants as identified on the Notice of Electronic Filing (NEF).



May 10, 2019                                  Respectfully submitted,



                                              “/s/”Deborrah M. Dorman
                                              Deborrah M. Dorman, Esq., #635729
                                              Law Office of Deborrah M. Dorman
                                              Post Office Box 944
                                              Tisbury, MA 02568
                                              (774) 563-0040
                                              dormandmd@aol.com
